Citation Nr: 1541415	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of right hand metacarpal and right fifth digit distal interphalangeal joint fracture dislocation.

2.  Entitlement to an effective date earlier than October 22, 2009, for a grant of service connection for residuals of right hand metacarpal and right fifth digit distal interphalangeal fracture dislocation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  Residuals of a right hand metacarpal and right fifth digit distal interphalangeal fracture dislocation are not manifested by an amputation of the fifth digit with metacarpal resection.

2.  The claim for entitlement to service connection for a right hand and pinky injury was received by VA no earlier than October 22, 2009.


CONCLUSIONS OF LAW

 1.  The criteria for an evaluation in excess of 10 percent for residuals of right hand metacarpal and right fifth digit distal interphalangeal fracture dislocation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5227 (2015).

2.  The criteria for an effective date earlier than October 22, 2009, for the grant of service connection for residuals of right hand metacarpal and right fifth digit distal interphalangeal fracture dislocation are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Given that service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act of 2000 have been met with respect to each issue.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).

The Veterans Claims Assistance Act of 2000 requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has obtained all service treatment and post-service treatment records identified by the Veteran.  In addition, the Veteran was afforded a VA examination in October 2010.  The examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided a rationale for the conclusions given.  Additionally, the evidence does not show and the Veteran does not allege nor offer any evidence that his right hand disability has worsened since his last VA examination.  The examination is therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are ready to be considered on the merits.


II.  Initial Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In this case the RO in October 2010 granted entitlement to service connection for residuals of right hand metacarpal and right fifth digit distal interphalangeal  fracture dislocation and assigned a 10 percent evaluation, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5227.  See 38 C.F.R. § 4.20.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned where there is evidence of degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

Under Diagnostic Code 5227, ankylosis of the ring or little finger is given a zero percent rating.  Id.  Under Diagnostic Code 5156, an amputation of the little finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto is assigned a 10 percent evaluation.  A 20 percent evaluation is assigned for an amputation of the little finger with metacarpal resection (i.e., more than one-half the bone is lost).  Id.

In October 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right hand and little finger injury.  The VA examiner reported that the Veteran broke his right hand in three places during bayonet training in 1987.  He was medically evaluated and treated with casting.  His injury healed fairly well with some residual pain.  Subsequently, the Veteran tripped and fell during night movement training and dislocated his right little finger.  He was medically evaluated and the dislocated little finger distal interphalangeal joint was treated with an open reduction internal fixation with wires.  The wires were removed.  However, the joint never healed properly and there was no range of motion in the distal interphalangeal joint.  The Veteran reported experiencing chronic pain that he managed with ibuprofen.

On examination, the VA examiner diagnosed ankylosis and deformity of the distal interphalangeal joint of the light finger of the right hand.  The Veteran was unable to use his little right finger to grasp a jar and grip luggage.  X-ray testing showed a healed fracture of the fifth metacarpal junction of the middle and distal thirds.  There was dorsal angulation at the fracture apex.  There was deformity of the base of the metacarpal ulnarly.  The fifth digit's distal interphalangeal joint was fused with a volar angulation of the distal phalanx.  There was no acute fracture, but mild degenerative changes were noted at the first carpometacarpal joints.  The Veteran reported weekly flare-ups that lasted several hours.  During flare-ups, the Veteran reportedly was unable to type or otherwise use the right little finger for any function.  Findings were normal for the remaining fingers of the Veteran's right hand.  The appellant denied a history of any right hand neoplasm.

The evidence preponderates against assigning a disability rating in excess of 10 percent for residuals of right hand metacarpal and right fifth digit distal interphalangeal fracture dislocation.  There is no evidence of a fifth finger amputation with metacarpal resection or degenerative arthritis.  Moreover, there is no X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  X-ray findings showed mild degenerative changes of the first carpometacarpal joints.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5010.

As a 10 percent rating exceeds the highest rating available for limitation of motion of the little finger under Diagnostic Code 5227, there is simply no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  See DeLuca, 8 Vet. App. at 202.  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran, to include his correspondence to VA and his statements to various medical providers.

The lay testimony submitted concerning the severity of the Veteran's residuals of right hand metacarpal and right fifth digit distal interphalangeal fracture dislocation, while competent, does not provide a basis for a higher evaluation as there is no allegation that his right fifth finger has been amputated with metacarpal resection, or that the disability is manifested by the functional equivalent of such an amputation.  Furthermore, the Board finds the objective findings of the October 2010 VA examination probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377. 

The Board considered whether a referral for an extraschedular rating is warranted for the Veteran's right hand disability.  See Thun v. Peake, 572 F. 3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe the Veteran's disability level and symptomatology pertaining to the residuals of his right hand metacarpal and right fifth digit distal interphalangeal  fracture dislocation

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's right hand disability causes unemployability as he is currently employed.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim.  There is no reasonable doubt to resolve in his favor and his claim of entitlement to a disability rating in excess of 10 percent for residuals of right hand metacarpal and right fifth digit distal interphalangeal  fracture dislocation must be denied.  See 38 U.S.C.A. § 5107(b).

III.  Earlier Effective Date Claim

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The term "Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran seeks entitlement to an effective date earlier than October 22, 2009, for the grant of service connection for residuals of right hand metacarpal and right fifth digit distal interphalangeal  fracture dislocation.  In essence, he contends that he is entitled to an effective date of June 15, 1989, when he was discharged from active service.  See November 2010 Notice of Disagreement.  

The evidence shows that the Veteran first filed his claim in writing with VA on October 22, 2009.  VA never received any statement reflecting an intent by the Veteran or his representative to file a service connection claim for the right hand and fifth finger disability.  The Veteran is not entitled to an effective date for the day after he was separated from service as his claim was received more than a year after his separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  There is no basis in the record to award the Veteran an effective date prior to October 22, 2009, for the grant of service connection for residuals of right hand metacarpal and right fifth digit distal interphalangeal  fracture dislocation.

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    


	
ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of right hand metacarpal and right fifth digit distal interphalangeal fracture dislocation is denied.

Entitlement to an effective date earlier than October 22, 2009, for the grant of service connection for residuals of right hand metacarpal and right fifth digit distal interphalangeal  fracture dislocation is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


